If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


RENEE SWAIN,                                                         FOR PUBLICATION
                                                                     June 11, 2020
               Plaintiff-Appellant,                                  9:05 a.m.

v                                                                    No. 346850
                                                                     Oakland Circuit Court
MICHAEL MORSE, MARK ZARKIN, and                                      LC No. 2017-158765-CZ
STEVEN LELLIS ON THE GREEN, LLC,

               Defendants-Appellees.


Before: BECKERING, P.J., AND FORT HOOD AND SHAPIRO, JJ.

PER CURIAM.

         Plaintiff sued defendant Michael Morse, alleging sexual assault and battery, intentional
infliction of emotional distress (IIED), and additional counts arising from an alleged incident at
defendant Lellis On the Green, LLC (Lelli’s), a restaurant owned and operated by defendant Mark
Zarkin. Plaintiff appeals the trial court’s opinion and order dismissing her verified complaint as a
discovery sanction for untruthful deposition testimony. She also challenges the trial court’s earlier
opinions and orders granting Zarkin and Lelli’s summary disposition and Morse partial summary
disposition under MCR 2.116(C)(10) (no genuine issue of material fact). For the reasons stated in
this opinion, we affirm the grant of summary disposition to Zarkin and Lelli’s, but reverse the
dismissal of plaintiff’s complaint against Morse as a discovery sanction and the grant of summary
disposition to Morse on the IIED claim.

                                       I. BACKGROUND

        This case stems from plaintiff and Morse’s April 6, 2017 meeting at Lelli’s. According to
plaintiff,1 she was having dinner with a group of friends when Morse approached the table and
initiated conversation. The group then began taking pictures and plaintiff offered to pose for a


1
  In reviewing a motion for summary disposition under MCR 2.116(C)(10), we must view the
evidence in the light most favorable to plaintiff, the nonmoving party. See Maiden v Rozwood,
461 Mich. 109, 120; 597 NW2d 817 (1999).


                                                -1-
photograph with Morse. The photograph was taken by Zarkin, the restaurant’s owner and Morse’s
friend. Later in the evening, plaintiff asked to take a “selfie” with Morse and he agreed to do so.
Plaintiff testified that she complained about glare and focus issues on her phone and Morse
suggested that they go to a different area of the restaurant to take the picture. According to
plaintiff, after they took the photograph in this “secluded” area, Morse put his arm around her and
grabbed her left breast through her clothing, squeezed it, and asked, “Is that better?” Morse denies
that he grabbed or touched plaintiff’s breast.

        About a week later, plaintiff reported her allegations to the Farmington Hills police, and
defendants learned of the accusation through the police. According to plaintiff, one of her friends
who was at the dinner told her that Zarkin wanted to arrange a meeting to discuss what happened.
Plaintiff ultimately agreed to meet with Morse at Lelli’s on May 6, 2017, and, on her request, the
police arranged for plaintiff to wear a recording device for the meeting. A transcript of the
recording shows that Morse apologized to plaintiff during their meeting, but never admitted or
denied touching her breast. Plaintiff said she forgave Morse and gave him a hug. Plaintiff gave
the recording to the police and eventually the prosecutor decided not to bring charges.

        On May 15, 2017, plaintiff filed a verified complaint alleging sexual assault and battery
against Morse, premises liability against Zarkin and Lelli’s, and, as to all defendants, IIED,2 civil
conspiracy, negligence, gross negligence, and wanton and willful misconduct. Immediately, an
issue arose regarding the scope of Morse’s deposition. Plaintiff sought to depose Morse about
other allegations of sexual misconduct against him, and Morse sought and obtained a protective
order barring plaintiff’s counsel from asking Morse questions about acts unrelated to plaintiff. The
order did not definitively foreclose discovery or admission of such evidence as it allowed plaintiff
to submit an offer of proof relating to other acts evidence. Plaintiff did so, filing a motion
captioned, “motion for offer of proof regarding MRE 404(b).” The motion set forth other
allegations of sexual misconduct against Morse, and the trial court denied the motion without
prejudice. Plaintiff sought interlocutory appeal of the denial of her motion for 404(b) discovery
and on February 20, 2018, we granted leave.3 On August 9, 2018, the Court reversed the trial
court’s denial of plaintiff’s motion for discovery of 404(b) evidence, vacated the underlying
protective order, and remanded for further proceedings.4

       We granted a stay of the lower court proceedings while plaintiff’s prior appeal was
pending.5 On remand, the trial court heard oral arguments on defendants’ pending motions for


2
 Plaintiff also claimed negligent infliction of emotional distress but later stipulated to the dismissal
of that claim.
3
 Swain v Morse, unpublished order of the Court of Appeals, entered February 20, 2018 (Docket
No. 342410).
4
 Swain v Morse, unpublished per curiam opinion of the Court of Appeals, issued August 9, 2018
(Docket No. 342410).
5
 Swain v Morse, unpublished order of the Court of Appeals, entered March 8, 2018 (Docket No.
342410).



                                                  -2-
summary disposition and sanctions. On November 20, 2018, the trial court issued an opinion and
order granting Zarkin and Lelli’s summary disposition of all counts. In a separate opinion and
order, the court granted Morse summary disposition of plaintiff’s claims for IIED, civil conspiracy,
and negligence, but concluded that there were questions of fact precluding summary disposition
on plaintiff’s claim for sexual assault and that she could proceed with the claim of gross negligence
and willful and wanton misconduct to support a claim of exemplary damages.

         However, on December 5, 2018, the trial court issued an opinion and order dismissing
plaintiff’s entire complaint against Morse as a sanction for discovery misconduct.6 Defendants’
motions seeking sanctions was based on plaintiff’s deposition testimony regarding the amount and
duration of financial support she had received from her friend Ken Koza. Morse asserts that
Koza’s financial support is relevant to whether he assaulted plaintiff because the support ceased
shortly before plaintiff filed suit and so demonstrates a financial motivation for plaintiff to have
fabricated her claim. Morse asserted that plaintiff committed perjury on those matters because she
testified that Koza had made deposits of $10,000 into her bank account for only three months,
while her bank records showed that she received $10,000 per month from Koza from February 2,
2015 through May of 2016. Also, while plaintiff originally estimated that payments from Koza
stopped in March or May of 2017, she later testified that the monthly payments stopped at the end
of 2016, which was inconsistent with her bank records that showed the regular payments did not
stop until May 2017 as she originally estimated.

        Based on the bank records, the court found that plaintiff “lied under oath” at her deposition.
The trial court concluded that plaintiff’s false statements warranted dismissal because: (1) they
were not the product of mistake or misunderstanding; (2) she did not supplement or correct her
deposition testimony; and (3) the statements were material. This appeal followed.

                II. DISMISSAL FOR UNTRUTHFUL DEPOSITION TESTIMONY

        Plaintiff argues that the trial court abused its discretion by dismissing her complaint against
Morse as a discovery sanction. We agree for several reasons.7 First, plaintiff’s deposition
testimony did not violate any court rule or order, which typically occurs before the harsh sanction
of dismissal is imposed. Second, plaintiff’s testimony did not undermine the integrity of the
judicial process because defendant was able to obtain contradictory evidence through discovery
and plaintiff’s veracity can be addressed at trial through impeachment. Third, though the issue of




6
    On the same day, the court entered an order denying Zarkin and Lellis’s motion for sanctions.
7
  We review a trial court’s decision regarding discovery sanctions for an abuse of discretion.
Traxler v Ford Motor Co, 227 Mich. App. 276, 286; 576 NW2d 398 (1998). An abuse of discretion
occurs when the trial court’s decision falls outside the range of reasonable outcomes. PCS4LESS,
LLC v Stockton, 291 Mich. App. 672, 676; 806 NW2d 353 (2011). A trial court’s factual findings
are reviewed for clear error. Traxler, 227 Mich. App. at 282. “A finding of fact is clearly erroneous
when, although there is evidence to support it, the reviewing court is left with a definite and firm
conviction that a mistake has been made.” Id.


                                                 -3-
Koza’s financial support is relevant, it is not dispositive and Morse was not substantially
prejudiced by plaintiff’s testimony.

                                        A. COURT RULES

         “Dismissal is a drastic step that should be taken cautiously.” Brenner v Kolk, 226 Mich
App 149, 163; 573 NW2d 65 (1997). Severe sanctions such as default or dismissal are predicated
on a flagrant or wanton refusal to facilitate discovery that typically involves repeated violations of
a court order. See e.g., Bass v Combs, 238 Mich. App. 16, 26; 604 NW2d 727 (1999) (affirming
dismissal when the plaintiff violated “several court orders over a fifteen-month period”), overruled
on other grounds by Dimmit & Owen Fin Inc v Deloitte & Touche LLC, 481 Mich. 618, 627-628;
752 NW2d 37 (2008); Mink v Masters, 204 Mich. App. 242, 244; 514 NW2d 235 (1994) (affirming
a default judgment when the defendant twice failed to comply with the trial court’s order
compelling discovery). Cf. Frankenmuth Mut Ins Co v ACO, Inc, 193 Mich. App. 389, 399; 484
NW2d 718 (1992) (holding that default judgment for failure to respond to interrogatories was an
abuse of discretion “in the absence of an order or some other compelling circumstance . . . .”).

         The cases relied on by the trial court involved violation of orders or court rules and repeated
efforts to stall discovery. None concerned allegations that a party lied at deposition, let alone a
court finding to that effect. For instance, in Kalamazoo Oil Co v Boerman, 242 Mich. App. 75, 89;
618 NW2d 66 (2000), the trial court entered a default judgment against the defendant as a sanction
for failing to appear for his deposition in violation of a court order compelling his attendance. This
Court affirmed, finding that “[t]he record reveals defendant’s deliberate noncompliance with court
rules and a discovery order in addition to what the trial court evidently viewed as an attempt to
mislead the court and disrupt the progression of the lawsuit.” Id. Similarly, in LaCourse v Gupta,
181 Mich. App. 293, 294-296; 448 NW2d 827 (1989), the plaintiff’s case was dismissed after she
repeatedly failed to disclose her expert witnesses and never supplemented her response despite a
court order to do so. This Court found that dismissal was warranted because “[t]here were only
two weeks left before the scheduled trial date, [and] there was a lengthy history of failure to comply
with court rules . . . .” Id. at 297.

        Unlike those cases, plaintiff’s deposition testimony did not violate any court rule or order,
and so sanctions were not authorized by MCR 2.504(B)(1) for noncompliance with a rule or order.
Contrary to the trial court’s opinion, deposition testimony is not subject to the duty to supplement
discovery responses under MCR 2.302(E). At the time this case was decided, MCR 2.302(E)
allowed the imposition of sanctions when a party failed to supplement a response to a “request for
discovery” that the party knows was “incorrect when made.” See MCR 2.302(E)(1)(b)(i) and (2)
(2018). But a deposition is not a response to a request for discovery. A response to a discovery
request is something that is capable of being signed by the attorney. See MCR 2.302(G)(1). Also,
the rules refer to responses and depositions as distinct items. See MCR 2.302(H)(1) (“Unless a




                                                  -4-
particular rule requires filing of discovery materials, requests, responses, depositions, and other
discovery materials may not be filed with the court except as follows[.]”) (emphasis added).8

        The court rules governing depositions provide for sanctions in only one circumstance:
“[O]n motion, the court may impose an appropriate sanction—including the reasonable expenses
and attorney fees incurred by any party—on a person who impedes, delays, or frustrates the fair
examination of the deponent or otherwise violates this rule.” MCR 2.306(D)(2). Also, MCR
2.313(B)(1) allows for sanctions based on the deponent’s failure to follow a court order, stating,
“If a deponent fails to be sworn or to answer a question after being directed to do so by a court in
the county or district in which the deposition is being taken, the failure may be considered a
contempt of court.” Neither rule allows for sanctions based on the substance of the deponent’s
testimony. That the court rules contemplate sanctions for deposition-related misconduct, but not
false testimony, strongly suggests that the Supreme Court does not view sanctions as an
appropriate response to false deposition testimony.

        The lack of a court rule addressing sanctions for that misconduct is understandable when
one considers that there are several existing disincentives for untruthful deposition testimony. First
and foremost, a party’s credibility can be impeached at trial with deposition testimony. Also, a
deponent may be charged with perjury for willfully false testimony on a material fact. See In re
Contempt of Henry, 282 Mich. App. 656, 677-678; 765 NW2d 44 (2009). Further, if it is ultimately
determined that the complaint lacked evidentiary support other than the plaintiff’s false statements,
the prevailing party may seek costs and attorney fees under MCL 600.2591(a)(ii) for a frivolous
action on the grounds that “[t]he party had no reasonable basis to believe that the facts underlying
that party’s legal position were in fact true.”

                                  B. INHERENT AUTHORITY

         The lack of authority to impose sanctions for untruthful deposition testimony under the
court rules raises the question of whether a court may do so under its inherent authority to sanction
litigant misconduct. “[T]rial courts possess the inherent authority to sanction litigants and their
counsel, including the power to dismiss an action.” Maldonado v Ford Motor Co, 476 Mich. 372,
376; 719 NW2d 809 (2006). “This power is not governed so much by rule or statute, but by the
control necessarily vested in courts to manage their own affairs so as to achieve the orderly and
expeditious disposition of cases.” Id. “Because these inherent powers are shielded from direct
democratic controls, they must be exercised with restraint and discretion.” Cummings v Wayne
Co, 210 Mich. App. 249, 253; 533 NW2d 13 (1995) (cleaned up).

       There are few cases of record examining the scope of misconduct that would justify
dismissal or default in the absence of a court order or rule violation. No Michigan appellate court
has held that the court’s inherent authority extends so far as to dismiss a case based on the court’s
conclusion that a party did not tell the truth in deposition. The cases that have provided for an



8
  Consistent with this interpretation, effective January 1, 2020, the rule governing the duty to
supplement now expressly applies to initial disclosures and response to interrogatories, requests
for production and admissions, i.e., it does not apply to depositions. See MCR 2.302(1)(a) (2020).


                                                 -5-
“inherent authority” dismissal differ substantially from the type of misconduct for which the court
imposed the ultimate sanction in this case.

        The two leading cases on a court’s inherent authority to sanction litigant misconduct are
Cummings, 210 Mich. App. 249, and Maldonado, 476 Mich. 372. In Cummings, the plaintiff
threatened three of the defendant’s witnesses with physical injury and committed acts of vandalism
against them. Cummings, 210 Mich. at 251. The trial court dismissed the complaint with prejudice,
and on appeal the plaintiff argued that the court lacked authority under court rules and statutes to
impose sanctions for the misconduct. Id. This Court determined that the trial court had inherent
authority to sanction litigant misconduct and affirmed the dismissal:

                We do not believe the trial court’s decision to dismiss the action was the
        result of unrestrained discretion or imprudence. The court clearly acknowledged
        the harshness of the sanction and balanced it against the gravity of plaintiff’s
        misconduct. The nature of the threats and the actual vandalism committed
        permanently deprived the court of the opportunity to hear the testimony of
        witnesses who would be able to testify openly and without fear. [Id. at 253.]

        Like Cummings, Maldonado also concerned a blatant disregard of the judicial process. In
that case, after the trial court ruled that evidence of a prior conviction was inadmissible, the
plaintiff and her counsel “engaged in a concerted and wide-ranging campaign in the weeks before
various scheduled trial dates to publicize the details of the inadmissible evidence through the mass
media and other available means.” Maldonado, 476 Mich. at 392. The trial court dismissed
plaintiff’s case because “plaintiff and her attorneys repeatedly and intentionally publicized
inadmissible evidence so as to taint the potential jury pool, deny defendants a fair trial, and frustrate
the due administration of justice.” Id. at 376. In holding that the trial court did not abuse its
inherent authority to impose sanctions, the Supreme Court relied on plaintiff and her counsel’s
continued misconduct even after “the trial court twice explicitly discussed the improper conduct
with plaintiff's counsel and warned everyone about the consequences of continuing misconduct.”
Id. at 394. Moreover, counsel’s conduct “violated numerous rules of professional conduct.” Id.
at 396. In sum, dismissal was justified because the misconduct tainted the potential jury pool,
denied the defendant a fair trial, and so “was directly aimed at frustrating the due administration
of justice.” See id. at 398.

        Cummings and Maldonado concerned serious misconduct that went to the ability of the
court to assure a fair trial. Witness intimidation and jury tampering are “administration of justice”
issues because they make it impossible for a jury to make a reliable decision. In contrast, untruthful
deposition testimony does not threaten the integrity of the judicial system. A witness can be
impeached at trial and the jury can consider whether a witness was lying in making its credibility
determination. In fact, the jury’s verdict will in many, if not most, cases be an implicit finding that
one of the parties has given untruthful testimony. It is therefore doubtful whether dismissal for
intentionally false deposition testimony is ever appropriate. Indeed, rather than protecting the
judicial process, permitting judges to dismiss cases for false deposition testimony would be a
fundamental change and could itself undermine the integrity of the judicial system that has always
relied on the factfinder for credibility determinations. See e.g., Bank of America, NA v Fidelity
Nat’l Title Ins Co, 316 Mich. App. 480, 512; 892 NW2d 467 (2016) (“It is for the trier of fact to
assess credibility; a jury may choose to credit or discredit any testimony.”).


                                                  -6-
        Even if dismissal for intentionally false testimony could fall within a trial court’s inherent
authority, the testimony in this case would not justify that penalty. Before dismissing a case, a
trial court should consider the following factors:

       (1) whether the violation was wilful or accidental; (2) the party’s history of refusing
       to comply with previous court orders; (3) the prejudice to the opposing party; (4)
       whether there exists a history of deliberate delay; (5) the degree of compliance with
       other parts of the court’s orders; (6) attempts to cure the defect; and (7) whether a
       lesser sanction would better serve the interests of justice. [Vicencio, 211 Mich. App.
       at 507.]

A trial court must give “careful consideration to the factors involved and consider[] all of its
options in determining what sanction [is] just and proper in the context of the case before it.”
Duray Dev, LLC v Perrin, 288 Mich. App. 143, 165; 792 NW2d 749 (2010) (holding that the trial
court abused its discretion by barring presentation of a witnesses as a sanction for not filing a
witness list as required by the scheduling order).

        Regarding factor (1), plaintiff argues that she did not deliberately give false testimony.9
We conclude that the trial court did not clearly err in finding that she did, but her testimony is more
ambiguous than the court’s opinion suggests. For instance, plaintiff testified that she had difficulty
recalling the amount and dates of funds provided by Koza: “I know he put money in my account
but I don’t know exactly what he did at certain times.” Later, however, she was “positive” that
Koza did not deposit $10,000 in monthly income to her bank account beginning in February or
March 2015, stating, “I’m not denying that he did it maybe for three maybe for three months, but
after that, I—yes, I am denying that.” This testimony cannot be squared with the bank records that
showed that she received $10,000 in monthly payments from Koza from February 2015 through
May 2016. Testifying nearly two years later in February 2018, it is certainly possible that
plaintiff’s testimony was due to a faulty memory, as she suggests. 10 The court also found that
plaintiff received several additional payments from Koza in 2015—in the amounts of $20,000,
$4,000, $22,000, and $15,000 in addition to the $10,000 monthly payments.



9
  We decline plaintiff’s novel invitation to adopt the standards and caselaw governing judicial
misconduct because there is no basis to apply that authority to a discovery-misconduct case. We
also reject plaintiff’s argument to consider Morse’s purported discovery misconduct in
determining whether dismissal of her case was an appropriate sanction. Plaintiff has not cited
authority holding or indicating that it is appropriate to consider the other party’s allege misconduct
in reviewing discovery sanctions. Further, she chose not to appeal the trial court’s order denying
her motion for sanctions against Morse and so that matter is not before us.
10
  Notably, although the question was directed at $10,000 monthly payments, other questions were
directed at a subsequent reduction to $5,000 monthly payments, which plaintiff claimed not to
recall. Plaintiff’s bank records show that after receiving the monthly $10,000 payments as
described above, she received a $5,000 payment on June 29, 2016, and then $5,000 in monthly
payments from August 2016 to May 2017, making the concept of monthly payments much harder
to forget.


                                                 -7-
       As to when Koza stopped being a source of income, plaintiff initially answered, “I think it
was May. May or March.” Morse concedes that this was a truthful answer because plaintiff’s
bank records show that Koza’s regular deposits stopped in May 2017. But when plaintiff was later
asked when Koza’s support came to an end, she answered:

               A. Last year. I can’t remember exactly—I don’t remember.

               Q. All right.

                       [Plaintiff’s counsel]: When you say “last year,” what year are you
               talking about? Because—

               BY [Morse’s counsel]:

               Q. 2017?

               A. I am talking about ’17.

                    And it was—oh, no, no, no. That’s—I would have to say ’16.
               November of ’16 or December of ’16.

        It is questionable whether plaintiff intentionally gave the wrong end-date for Koza’s
support considering that she initially provided an accurate answer and later answered, “I can’t
remember exactly,” before changing her answer to November or December 2016. Plaintiff may
have been “back peddling” when she changed her answer, as Morse argues, or she may have
honestly believed, upon further reflection, that the payments stopped prior to 2017. However, the
trial court also found that there was a $3,500 deposit from Koza in November 2017, just a few
weeks before plaintiff’s deposition. While it could be argued that plaintiff’s deposition testimony
was referring to the regular monthly income that she was receiving from Koza, and thus the $3,500
deposit in November 2017 is not contradictory, plaintiff does not make that contention.
Accordingly, the trial court did not clearly err by finding an intentional misstatement on the
duration of Koza’s support.

        That said, the fact that there is some ambiguity and equivocation in plaintiff’s answers
counsels against dismissal, and it also demonstrates why courts should be hesitant to impose
sanctions based upon a finding that the deponent intentionally made false statements. Issues of
credibility and intent and generally left to the trier of fact. See Pemberton v Dharmani, 207 Mich
App 522, 529 n 1; 525 NW2d 497 (1994) (“[S]ummary disposition is inappropriate where
questions of motive, intention or other conditions of mind are material issues.”); Goldsmith v
Moskowitz, 74 Mich. App. 506, 518; 254 NW2d 561 (1977) (“In cases involving state of mind, such
as the scienter requirement in fraud, summary judgment will be appropriate in relatively few
instances because it will be difficult to foreclose a genuine dispute over this factual question.”)
(quotation marks and citation omitted).

        Vicencio factors (2) and (5) do not provide any support for dismissal as there has been no
allegation that plaintiff or her counsel failed to comply with court orders. Similarly, for factor (4),
Morse has not alleged a history of deliberate delay. Accordingly, those factors weigh against
dismissal.


                                                 -8-
         Factor (3) also weighs against dismissal because Morse was not substantially prejudiced
by plaintiff’s testimony. Plaintiff’s financial condition does not concern her prima facie case but
rather relates to a defense based on motive. The testimony was material in that it was relevant to
this defense, but it nonetheless related to an ancillary matter. More important than materiality,
Morse’s counsel’s questioning at oral argument makes clear that the defense already had accurate
information regarding the amount and duration of Koza’s payments because the questioning is
consistent with the bank records. Further, at the time of plaintiff’s deposition on January 5, 2018,
there was still over a month remaining in discovery. Plaintiff admitted that Koza had deposited
funds in her bank account, and defendants had ample time to depose Koza and obtain all the
relevant records. Significantly, this is not a case where the plaintiff wholly concealed a material
fact and thereby prevented further discovery concerning it. Providing false, even intentionally
false, testimony on a known and readily discoverable matter does not hinder the judicial process
so as to justify dismissal.

        Perhaps recognizing the lack of actual prejudice, Morse emphasizes that “[t]he trial court
has a gate-keeping obligation, when such misconduct occurs, to impose sanctions that will not
only deter the misconduct but also serve as a deterrent to other litigants.” Maldonado, 476 Mich.
at 392 (emphasis added). However, deterrence can be accomplished through a lesser sanction than
dismissal. We are also mindful that permitting dismissal or default as a sanction for deposition
testimony would invite parties to bait or lead the opposing party into making false or contradictory
statements at deposition, a result plainly at odds with the purpose of discovery. See People v
Burwick, 450 Mich. 281, 298; 537 NW2d 813 (1995) (“A primary purpose of discovery is to
enhance the reliability of the fact-finding process by eliminating distortions attributable to
gamesmanship.”). If we were to affirm dismissal in this case, it would open the door for motions
to dismiss as a sanction for false deposition testimony in many, if not nearly all, contested cases.
Ultimately, the determination of credibility would become one for the court rather than one for the
jury and would result in a fundamental change to the judicial process.

        Regarding factor (6), Morse focuses on plaintiff’s failure to correct her testimony with a
post-deposition affidavit and her attempt to quash the subpoena for her bank records. However,
as discussed, plaintiff had no duty to supplement her deposition testimony under MCR 2.302(E).
After plaintiff’s deposition, Morse served a subpoena on plaintiff’s bank and plaintiff brought an
emergency motion to quash the subpoena, which the trial court denied. We agree with plaintiff
that her motion to quash was not improper and that she had a good-faith argument that the bank
records were not relevant to this case. And after the motion was denied, there was no need for
plaintiff to file a supplemental affidavit because the bank records were the best evidence of Koza’s
deposits. Plaintiff was also aware that Morse would be deposing Koza.

        As to the last factor, the trial court concluded—without elaboration or discussion of
alternative remedies—that a lesser sanction than dismissal “would be insufficient to remedy the
damage.” For the reasons discussed, we fail to see how Morse was substantially damaged by
plaintiff’s testimony. Her statements regarding Koza’s support were ancillary to her allegations
and easily disproved by Morse, i.e., there was little prejudice. Further, her testimony did not
threaten the integrity of the judicial process because she can be impeached at trial. Finally,
considering that this was the only instance of misconduct found by the trial court and that plaintiff
did not violate any court rule or order, it cannot be said that she flagrantly refused to facilitate
discovery. Thus, the hallmarks of the type of misconduct warranting dismissal are not present in


                                                -9-
this case. For these reasons, the interests of justice would be better served by a lesser sanction than
dismissal, and the trial court abused its discretion in concluding otherwise.

                                      III. CIVIL CONSPIRACY

        Plaintiff next argues that the trial court erred in granting defendants summary disposition
of her civil conspiracy claim. We disagree.11

        “A civil conspiracy is a combination of two or more persons, by some concerted action, to
accomplish a criminal or unlawful purpose, or to accomplish a lawful purpose by criminal or
unlawful means.” Admiral Ins Co v Columbia Cas Ins Co, 194 Mich. App. 300, 313; 486 NW2d
351 (1992).12 Plaintiff alleges that Morse and Zarkin conspired to coerce her into withdrawing her
criminal complaint and not pursuing civil litigation. Plaintiff specifically relies on defendants’
conduct at the May 6, 2017 meeting where Morse apologized to her and Zarkin commended her
for forgiving Morse. Plaintiff claims that defendants’ conduct violated MCL 750.122, i.e., the
“witness anti-intimidation statute.” Kimmelman v Heath Downs Mgmt Ltd, 278 Mich. App. 569,
577; 753 NW2d 265 (2008). The trial court granted summary disposition because it found no
evidence of a conspiracy and that defendants’ alleged conduct did not violate MCL 750.122.

        We disagree with the trial court that plaintiff’s deposition testimony indicating her belief
that there was not a conspiracy between Morse and Zarkin is dispositive. While plaintiff’s
testimony was certainly damaging to her claim, she was not given the legal definition of conspiracy
(as a jury would be). Further, as a lay witness, plaintiff is not qualified to testify to the legal effect
of Morse and Zarkin’s actions. See MRE 701. Viewing the evidence in a light most favorable to
plaintiff, there is a question of fact whether Morse and Zarkin acted together to convince plaintiff
to withdraw the criminal complaint against Morse. However, plaintiff does not merely allege that
Morse and Zarkin sought to convince or encourage her to withdraw the complaint. Rather, she
maintains that defendants coerced her into doing so. Plaintiff is uniquely qualified to testify


11
   A trial court’s decision on a motion for summary disposition is reviewed de novo. Spiek v Dep’t
of Transp, 456 Mich. 331, 337; 572 NW2d 201 (1998). In evaluating a motion under MCR
2.116(C)(10), a court must consider the pleadings, affidavits, depositions, admissions, and any
other documentary evidence submitted by the parties, and view that evidence in the light most
favorable to the nonmoving party to determine if a genuine issue of material fact exists. MCR
2.116(G)(5); Maiden, 461 Mich. at 118-120. Summary disposition should be granted if, except as
to the amount of damages, there is no genuine issue of material fact and the moving party is entitled
to judgment as a matter of law. Babula v Robertson, 212 Mich. App. 45, 48; 536 NW2d 834 (1995).
12
  Liability does not arise from a civil conspiracy alone; “rather, it is necessary to prove a separate,
actionable tort.” Advocacy Organization for Patient & Providers v Auto Club Ins Ass’n, 257 Mich
App 365, 384; 670 NW2d 569 (2003) (quotation marks and citation omitted). See also Franks v
Franks, ___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No. 343290); slip op at 20. Here,
plaintiff does not seek to hold defendants liable for a separate tort under a theory of civil conspiracy
but rather seeks relief for a civil conspiracy in and of itself. But defendants did not seek summary
disposition on this ground, and we will not address it.



                                                  -10-
whether she felt coerced or pressured at the meeting, and she denied that she did. While coercion
is not an element of conspiracy, it is the underlying premise to plaintiff’s claim, and so summary
disposition was appropriate given the lack of factual dispute on that matter. Also, while plaintiff
argues that summary disposition was premature because discovery had not been completed, she
does not explain how the additional deposition testimony from defendants would support her
claims.13 See Meisner v Law Group PC Weston Downs Condo Ass’n, 321 Mich. App. 702, 724;
909 NW2d 890 (2017).

     In addition, the trial court correctly concluded that the alleged conspiracy did not violate
MCL 750.122 as alleged. That statute provides in pertinent part:

              (1) A person shall not give, offer to give, or promise anything of value to an
       individual for any of the following purposes:

               (a) To discourage any individual from attending a present or future official
       proceeding as a witness, testifying at a present or future official proceeding, or
       giving information at a present or future official proceeding.

              (b) To influence any individual’s testimony at a present or future official
       proceeding.

              (c) To encourage any individual to avoid legal process, to withhold
       testimony, or to testify falsely in a present or future official proceeding. [MCL
       750.122(1).]

        Plaintiff specifically argues that Zarkin offered her something of value and encouraged her
to avoid legal process in violation of MCL 750.122(1)(c) by offering her and family “free dinners”
and also by applying “moral pressure.” The trial court correctly ruled that merely encouraging
someone to not pursue criminal and civil charges does not constitute encouraging someone to
avoid “legal process.” Statutory language must be interpreted based on its ordinary meaning and
the context in which it is used. Brickey v McCarver, 323 Mich. App. 639, 643; 919 NW2d 412
(2018). “The unifying theme among [MCL 750.122’s] subsections is an attempt to identify and
criminalize the many ways individuals can prevent or attempt to prevent a witness from appearing
and providing truthful information in some sort of official proceeding, as defined in subsection
12(a).”14 People v Greene, 255 Mich. App. 426, 438; 661 NW2d 616 (2003). Multiple sections of
the Michigan Penal Code, MCL 750.1 et seq., define “legal process” as:




13
  Plaintiff twice deposed Morse and had the opportunity to depose Zarkin. After Morse’s second
deposition, plaintiff filed a motion to continue the deposition and to compel answers to certain
questions. The trial court denied the motion as moot following dismissal.
14
   An official proceeding is defined “as a proceeding heard before a legislative, judicial,
administrative, or other governmental agency or official authorized to hear evidence under oath,
including a referee, prosecuting attorney, hearing examiner, commissioner, notary, or other person
taking testimony or deposition in that proceeding.” MCL 750.122(12)(a).


                                               -11-
       [A] summons, complaint, pleading, writ, warrant, injunction, notice, subpoena,
       lien, order, or other document issued or entered by or on behalf of a court or lawful
       tribunal or lawfully filed with or recorded by a governmental agency that is used as
       a means of exercising or acquiring jurisdiction over a person or property, to assert
       or give notice of a legal claim against a person or property, or to direct persons to
       take or refrain from an action. [MCL 750.368(9)(b); MCL 750.217c(7)(b).]

Viewed in context, the anti-tampering statute refers to encouraging an individual to avoid service
of process for testimony at an official proceeding. Plaintiff cites no authority for her expansive
view that this statute makes it a crime to merely encourage an individual to withdraw a criminal
complaint or discourage the filing of suit. Accordingly, she fails to establish that Morse and Zarkin
were acting in concert to commit an unlawful purpose.

                                              IV. IIED

      Plaintiff also argues that the trial erred in granting summary disposition of her claim for
IIED. We affirm the grant of summary disposition to Zarkin and Lelli’s but reverse as to Morse.

         “To establish a claim of intentional infliction of emotional distress, a plaintiff must prove
the following elements: (1) extreme and outrageous conduct, (2) intent or recklessness, (3)
causation, and (4) severe emotional distress.” Hayley v Allstate Ins Co, 262 Mich. App. 571, 577;
686 NW2d 273 (2004) (quotation marks and citation omitted). “Liability attaches only when a
plaintiff can demonstrate that the defendant’s conduct is so outrageous in character, and so extreme
in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious and
utterly intolerable in a civilized community.” Lewis v LeGrow, 258 Mich. App. 175, 196; 670
NW2d 675 (2003) (quotation marks and citation omitted). “Liability does not extend to mere
insults, indignities, threats, annoyances, petty oppressions, or other trivialities.” Doe v Mills, 212
Mich. App. 73, 91; 536 NW2d 824 (1995). The test is whether “the recitation of the facts to an
average member of the community would arouse his resentment against the actor, and lead him to
exclaim, ‘Outrageous!’ ” Robert v Auto-Owners Ins Co, 422 Mich. 594, 602-603; 374 NW2d 905
(1985) (quotation marks and citation omitted).

        The trial court initially determines “whether the defendant’s conduct may reasonably be
regarded as so extreme and outrageous as to permit recovery.” Hayley, 262 Mich. App. at 577.
“But where reasonable individuals may differ, it is for the jury to determine if the conduct was so
extreme and outrageous as to permit recovery.” Id. Plaintiff’s IIED claim is primarily based on
the alleged sexual touching. She alleges that Morse grabbing her breast was extreme and
outrageous conduct and that Zarkin committed IIED by failing to supervise Morse. The trial court
granted Zarkin and Lelli’s summary disposition because they did not have a duty to supervise
Morse, and there is no evidence they knew that Morse was about to commit the alleged assault.
As to Morse, the court concluded that “[e]ven taking plaintiff’s version of the facts as true, a single
touch to her breast does not amount to extreme and outrageous conduct.”

        We agree with the trial court that plaintiff failed to state a claim of IIED against Zarkin and
Lelli’s. Plaintiff has effectively abandoned her allegation that Zarkin had a duty to supervise
Morse by failing to support it with legal authority. See Mitcham v Detroit, 355 Mich. 182, 203; 94
NW2d 388 (1959). In any event, allowing patrons to take a photograph in a “secluded” area of the


                                                 -12-
restaurant is not extreme and outrageous conduct. Plaintiff also argues that the conduct underlying
her civil conspiracy claim supports her IIED claim. As discussed, plaintiff agreed that she was not
coerced or pressured at the meeting where Morse apologized to her and Zarkin made remarks
commending her for forgiving Morse. Zarkin also indicated at the meeting that it would hurt his
restaurant if the allegations became public and that he would provide plaintiff and her family with
a free dinner. That is not extreme and outrageous behavior even if the purpose was to dissuade
plaintiff from pressing criminal charges. Thus, Morse and Zarkin’s conduct at the meeting does
not support an IIED claim.

        The remaining question then is whether plaintiff may proceed with a claim of IIED against
Morse based on the alleged grabbing and squeezing of her breast. We are not aware of any
published opinion addressing whether an alleged sexual assault involving a single touch to the
breast through clothing meets the IIED threshold. Regarding sexual remarks, we have held that a
supervisor’s proposition of sex to an employee was not sufficiently outrageous for purposes of
IIED. See Trudeau v Fisher Body Division, 168 Mich. App. 14, 20; 423 NW2d 592 (1988). On the
other hand, we determined that a circulation of a cartoon depicting the plaintiff and a male
coworker in a “sexually compromising position” set forth a prima facie case. See Linebaugh v
Sheraton Mich Corp, 198 Mich. App. 335, 338, 342-343; 497 NW2d 585 NW2d 585 (1993). And
in Lewis, 258 Mich. App. at 197-198, we held that secretly recording consensual sexual activity,
even though the recordings were not published or distributed, presented a factual question for the
jury to resolve.

        It is safe to say that an unwanted sexual touching is typically more extreme conduct than
sexual remarks or drawings. And while Morse’s conduct as described by plaintiff was not as
outrageous as secretly recording sex acts, she does allege unwanted sexual contact. Certain factors
suggest that the conduct, assuming it occurred, fails to meet the high threshold for IIED.
Specifically, the alleged assault was a single outside-the-clothing breast squeeze after Morse took
a “selfie” with plaintiff. On the other hand, plaintiff had just met Morse and they were in a public
place with other people nearby. Thus, the conduct, if it occurred, would have been particularly
brash and unexpected. We are also mindful that community standards regarding sexual
misconduct have changed significantly over the past few years. We therefore conclude that an
average member of today’s community could find the alleged conduct in this case outrageous. In
sum, we conclude that reasonable minds may differ as to whether the alleged conduct was extreme
and outrageous and therefore the trial court erred in granting Morse summary disposition of
plaintiff’s IIED claim.

                              V. REASSIGNMENT ON REMAND

        Finally, plaintiff asks that we reassign this case to a different judge on remand. We decline
to do so.

        “The general concern when deciding whether to remand to a different trial judge is whether
the appearance of justice will be better served if another judge presides over the case.” Bayati v
Bayati, 264 Mich. App. 595, 602-603; 691 NW2d 812 (2004). “In deciding whether to remand to
a different judge, this Court considers whether the original judge would have difficulty in putting
aside previously expressed views or findings, whether reassignment is advisable to preserve the
appearance of justice, and whether reassignment will not entail excessive waste or duplication.”


                                                -13-
In re Bibi Guardianship, 315 Mich. App. 323, 337; 890 NW2d 387 (2016). “A trial judge is
presumed to be fair and impartial, and any litigant who would challenge this presumption bears a
heavy burden to prove otherwise.” In re Susser Estate, 254 Mich. App. 232, 237; 657 NW2d 147
(2002).

         Plaintiff argues that the trial court made statements indicating a bias in favor of defendants.
Most of the statements identified by plaintiff pertain to the timing of discovery. For instance, the
trial court stated that it previously bifurcated discovery into a liability and damages phase because,
if the alleged assault did not occur, the court wanted to confine the case “before we were going to
get far flung and try this to the press and potentially, you know, destroy reputations and hope that,
you know, an action for abuse of process could clean it up afterwards.” The court also stated at
one point that it wanted to decide whether Zarkin and Lelli’s were entitled to summary disposition
before any further proceedings “because if in fact they have no business having been in this case,
they need to get out before any more damage is done to them.” Plaintiff apparently takes issue
with court’s concern for defendants’ reputations and protecting them from unnecessary “damage.”
However, the court’s decision to consider unnecessary expense and burden to the parties was
proper and does not show a bias toward defendants. See MCR 2.302(C) (“[T]he court in which
the action is pending may issue any order that justice requires to protect a party or person from
annoyance, embarrassment, oppression, or undue burden or expense . . . .”).

        Further, we are not persuaded that the trial court showed preferential treatment in favor of
defendants. Plaintiff highlights that the court denied her motions for default and sanctions against
Morse and asks us to compare those rulings with the court’s decision to dismiss her case. But
plaintiff did not appeal the denial of her motions, and we therefore see no basis to review the trial
court’s rulings or the underlying allegations. Further, an adverse ruling is not a sufficient reason
for disqualification or reassignment, even if that ruling is later reversed. In re Contempt of Henry,
282 Mich. App. 656, 680; 765 NW2d 44 (2009). Therefore, we are also unpersuaded by plaintiff’s
arguments relating to the trial court’s MRE 404(b) ruling and the court’s statements regarding this
Court’s reversal of that ruling on remand. Moreover, considering the case’s lengthy history, we
conclude that reassignment would entail excessive and duplicative costs.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                               /s/ Jane M. Beckering
                                                               /s/ Karen M. Fort Hood
                                                               /s/ Douglas B. Shapiro




                                                 -14-